Citation Nr: 9902346	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-49 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for abnormal liver enzymes 
and abnormal glutamyl transpeptidase, as secondary to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
June 1964.  

This appeal is before the Board of Veterans Appeals (Board) 
from a September 1994 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record, the Board notes that the 
service medical records do not appear to be associated with 
the claims file.  In this regard, the file contains a  VA 
Form 3101 dated by the National Personnel Records Center in 
March 1994 which shows that the veteran's medical records and 
a DD Form 1141 had been submitted.  Moreover, the May and 
September 1994 rating decisions show that the evidence 
reviewed included the service medical records.  The Board 
finds that it would be premature to render a decision in the 
current appeal in absence of the veteran's service medical 
records and history of radiation exposure.  

In light of the above, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to locate the 
service medical records and the DD Form 
1141 and associate the records with the 
claims file.  Documentation should be 
associated with the claims file 
reflecting the RO's efforts to locate the 
missing records.  

2.  The RO should request the veteran to 
provide the names and addresses of all 
medical care providers, VA or non-VA, 
inpatient and outpatient, who have 
treated him for a disorder linked to his 
claimed radiation exposure since 
June 1997.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veterans complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veterans response, the RO should 
secure all outstanding VA treatment 
records.

The veteran should be afforded an 
opportunity to submit additional evidence 
in support of his contention that he has 
a disability as a result of radiation 
exposure during service including 
competent scientific evidence that his 
claimed disorders are radiogenic 
diseases.  

3.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to 
service connection for abnormal liver 
enzymes and abnormal glutamyl 
transpeptidase, as secondary to exposure 
to ionizing radiation.

If the benefit requested on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
